                  Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 1 of 33




              1    XAVIER BECERRA                                          HANSON BRIDGETT LLP
                   Attorney General of California                          PAUL B. MELLO - 179755
              2    MONICA N. ANDERSON                                      SAMANTHA D. WOLFF - 240280
                   Senior Assistant Attorney General                       KAYLEN KADOTANI - 294114
              3    DAMON G. MCCLAIN - 209508                               425 Market Street, 26th Floor
                   Supervising Deputy Attorney General                     San Francisco, California 94105
              4    NASSTARAN RUHPARWAR - 263293                            Telephone:    (415) 777--3200
                   Deputy Attorney General                                 Facsimile:    (415) 541-9366
              5    455 Golden Gate Avenue, Suite 11000                     pmello@hansonbridgett.com
                   San Francisco, CA 94102-7004
              6    Telephone: (415) 703-5500
                   Facsimile: (415) 703-3035
              7    Email: Nasstaran.Ruhparwar@doj.ca.gov
                  Attorneys for Defendants
              8

              9
                                                  UNITED STATES DISTRICT COURT
             10
                                                 NORTHERN DISTRICT OF CALIFORNIA
             11
                                                            OAKLAND DIVISION
             12

             13
                  MARCIANO PLATA, et al.,                                  CASE NO. 01-1351 JST
             14
                                   Plaintiffs,                             DECLARATION OF ANNE SPAULDING
             15                                                            IN SUPPORT OF DEFENDANTS’
                          v.                                               RESPONSE TO PLAINTIFFS’
             16                                                            PROPOSED ORDER RE: QUARANTINE
                  GAVIN NEWSOM, et al.,                                    AND ISOLATION SPACE
             17
                                   Defendants.                             Judge: Hon. Jon S. Tigar
             18

             19

             20           I, Anne Spaulding, declare:
             21         1.        I am currently an Associate Professor of Epidemiology with tenure at Rollins
             22 School of Public Health, Emory University. I am also an Associate Professor of Medicine at

             23 Emory School of Medicine, and an Adjunct Associate Professor at Morehouse School of

             24 Medicine. A copy of my curriculum vitae is attached as Exhibit A.

             25         2.        I obtained my M.D. degree from the Medical College of Virginia and my Master of
             26 Public Health degree from Johns Hopkins School of Public Health.
             27         3.        Through my career, I have gained significant experience in the field of correctional
             28 healthcare and public health. For example, I have served as a Staff Physician and as an Infectious
                                                                -1-
                  Decl. Spaulding Supp. Defs.’ Response Pls.’ Proposed Order Re Quarantine and Isolation Space
16465050.1                                                                                                       Case No. 01-1351 JST
     Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 2 of 33




 1 Disease Consultant for Fulton County Jail in Georgia; a Physician Consultant and an Infectious

 2 Disease Consultant for Georgia Correctional Health Care and the Medical College of Georgia; an

 3 Associate Statewide Medical Director for Georgia Correctional Health Care and the Medical

 4 College of Georgia; and a Medical Program Director for the Rhode Island Department of

 5 Corrections. I have also lectured on subjects related to correctional healthcare and public health at

 6 Johns Hopkins, Medical College of Georgia, Georgia Institute of Technology, and Brown

 7 University. I have also given talks and presentations at a number of national and international

 8 conferences and meetings on subjects related to correctional healthcare and public health. In fact,

 9 on July 14, 2020, I presented a webinar on COVID-19 via a contractor for the U.S. Department of

10 State to leadership in the state and federal prisons of Mexico. The presentation included an

11 extensive discussion about best practices for mitigating COVID-19 in correctional facilities.

12         4.        I am familiar with the developing scientific literature regarding COVID-19,

13 including the transmission and prevention of the virus.

14         5.        Counsel for the California Department of Corrections and Rehabilitation (CDCR)

15 have retained me to consult with CDCR regarding its response to the COVID-19 pandemic and to

16 assist with litigation in this proceeding if necessary. I look forward to helping CDCR and look

17 forward to meeting with other public health experts who are involved in this case and CDCR’s

18 response to the current pandemic.

19         6.        I have carefully reviewed the information that is available from CDCR’s patient

20 tracker, which is found on CDCR’s website.

21         7.        I understand that the Receiver recently devised a methodology for estimating the

22 amount of isolation and quarantine space that might be needed at each of California’s thirty-five

23 correctional facilities. I have reviewed that methodology, which states:

24                To plan for the possibility of a large‐scale outbreak of COVID‐19, each
                  facility in each prison shall identify space that will allow for rapid
25                isolation and quarantine of impacted patients. Each facility shall identify
                  its largest congregate living space. Each facility shall maintain empty
26                beds equivalent to the capacity of its largest congregate living space or
                  20% of the current population of the facility, whichever is larger.
27

28         8.        I am not aware of any other prison system using a formula like the one devised by
                                                       -2-
     Decl. Spaulding Supp. Defs.’ Response Pls.’ Proposed Order Re Quarantine and Isolation Space
                                                                                                    Case No. 01-1351 JST
     Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 3 of 33




 1 the Receiver for this purpose. And I agree with Plaintiffs’ expert Dr. Adam Lauring in his

 2 assessment that there is no current consensus among the scientific community about how to

 3 determine exactly how much space is enough in a correctional institution for this purpose.

 4         9.        I understand that the Receiver based the methodology he devised for determining

 5 needed isolation and quarantine space on his experience during the pandemic with outbreaks of

 6 different sizes in the prisons, including four large outbreaks that have occurred—California

 7 Institution for Men, Chuckawalla Valley State Prison, and Avenal State Prison, and San Quentin.

 8 I have been informed that all four of those outbreaks occurred before CDCR started conducting

 9 extensive staff testing and at least one of those outbreaks—California Institution for Men—started

10 before extensive testing of staff or incarcerated persons had commenced, and even before certain

11 basic measures, such as mandatory mask wearing, had been implemented in the prisons. I have

12 also been informed that one of those large outbreaks—San Quentin—appears to have been caused

13 by an unfortunate decision to transfer residents from a prison with a very large active outbreak to a

14 prison that previously had no known cases of COVID-19—a mistake that is unlikely to be

15 repeated. Thus, these outbreaks, while informative, are likely not the best predictors of how future

16 outbreaks will unfold now that CDCR has implemented preventative measures (such as mask

17 wearing), taken steps to identify outbreaks sooner through extensive COVID-19 testing of

18 incarcerated persons and staff, placed restrictions on the transfer of residents between institutions,

19 and learned from experience how to respond to and contain outbreaks.

20         10.       I agree that it is important to have space available for quarantine and isolation

21 purposes in the event of an outbreak of COVID-19 in CDCR’s prisons, but I disagree that the best

22 way for determining the amount of space needed is to consider the size of outbreaks that occurred

23 under circumstances that no longer exist. Additionally, I would like to discuss with CDCR and

24 the Receiver other available options to ensure that space is available, such as rapid establishment

25 of more beds via emergency structures.

26         11.       It is significant that CDCR is now conducting regular staff and population testing
27 because those measure will help CDCR to identify outbreaks while they remain small. If

28 outbreaks are identified while they are still relatively small, fewer residents need to be isolated and
                                                       -3-
     Decl. Spaulding Supp. Defs.’ Response Pls.’ Proposed Order Re Quarantine and Isolation Space
                                                                                                    Case No. 01-1351 JST
     Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 4 of 33




 1 quarantined. Thus, the extensive testing that is now underway should reduce the amount of

 2 reserved space needed for quarantine and isolation purposes.

 3         12.       I also understand that the goal of the Receiver’s methodology “is to ensure to the

 4 extent reasonably feasible that each institution has enough beds to handle the beginning phases of

 5 an outbreak in order to significantly reduce the risk of it blossoming into a medium‐sized or large

 6 outbreak.” This stated rationale does not seem to make sense because if outbreaks are caught in

 7 their beginning phases, it should not be necessary to have isolation and quarantine space for

 8 twenty percent of each prison’s population, which is what the Receiver’s methodology requires.

 9         13.       I also understand that some prisons have large numbers of residents who have

10 already contracted and recovered from COVID-19. People who have already contracted and

11 recovered from COVID-19 are very unlikely to contract it again in the following three months and

12 possibly longer. This is a significant fact because prisons that have large numbers of residents

13 who have already contracted and recovered from COVID-19 will likely need less space for

14 quarantine and isolation for some period following an outbreak.

15         14.       A primary concern I have with the Receiver’s methodology is that it may require

16 far more space to be set aside at a particular prison than is necessary. Reserving a large amount of

17 vacant housing space, rather than lowering the population density in each housing unit, may have

18 an unintended consequence of increasing the likelihood of transmission of infection in a facility.

19 Some of the reserved space called for under the Receiver’s methodology might be better used to

20 spread out the population or to house medically high-risk patients. Setting aside an excessive

21 amount of space for isolation and quarantine might also force CDCR to unnecessarily transfer

22 residents between prisons in order to set aside the required amount of space if the Receiver’s

23 methodology were mandated. Because inter-prison transfers can increase the risk of virus

24 transmission, transfers should be avoided if they are not necessary.

25         15.       I have been advised that CDCR is considering a plan to set aside one entire housing

26 unit at each of its prisons for isolation and quarantine purposes and that these housing units would
27 have a minimum of 100 available beds. I would like to hear more details about this plan so that I

28 can better assess it, but it generally appears that a plan like this would comport with public health
                                                        -4-
     Decl. Spaulding Supp. Defs.’ Response Pls.’ Proposed Order Re Quarantine and Isolation Space
                                                                                                    Case No. 01-1351 JST
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 5 of 33



             ANNE C. SPAULDING, M.D., M.P.H., F.I.D.S.A., F.A.C.P., F.A.C.C.P.
          Office: 1518 Clifton Road, CNR 3033 Rollins School of Public Health, Atlanta, GA 30322
                         Home: 1275 Oak Grove Drive, Decatur, GA 30033
             Phone: Day (404) 727-3369; Evening (404) 315-6110; Cell (404) 313-5298.
                          Fax: (404)727-8737. Email: ASpauld@emory.edu

EDUCATION
9/2001-5/2005       Johns Hopkins School of Public Health, Baltimore, MD (M.P.H. degree)
8/1985-5/1989       Medical College of Virginia, Richmond, VA (MD degree)
9/1980-6/1984       Brown Univ., Providence, RI (Sc.B degree, Major: Applied Mathematics/ Biology)

TRAINING
7/1993-6/1996       Infectious Diseases Fellow, U Mass. Medical Center, Worcester, MA
6/1992-6/1993       Internal Medicine Residency, Chief Resident, VA Medical Center, Providence, RI
6/1989-6/1992       Internal Medicine Resident, Miriam Hospital, Providence, RI, Internal Medicine

CURRENT ACADEMIC, PROFESSIONAL APPOINTMENTS
10/2014-present Associate Professor of Epidemiology with Tenure
                Rollins School of Public Health, Emory University
1/2015-present  Associate Professor of Medicine (Joint), Emory School of Medicine
2018-present    Adjunct Associate Professor, Morehouse School of Medicine


PREVIOUS ACADEMIC, PROFESSIONAL APPOINTMENTS
1/2017-8/2018 Staff Physician/ID Consultant (one day per week) Fulton County Jail
1/2013-4/2016 Staff Physician (one day per week)
              Haven of Hope, Ryan White HIV Clinic for Georgia Public Health District 4
              (Overseen by AIDS Healthcare Foundation since May 2015)

10/2005-9/2014      Assistant Professor of Epidemiology (Tenure Track: 9/2008-9/2014)
                    Rollins School of Public Health, Emory University
                    Assistant Professor (Joint) of Medicine, Emory School of Medicine

10/2005-7/2012      HIV and HCV Physician Consultant, Georgia Correctional Health Care/Medical
                    College of Georgia
                    Responsibilities: Evaluated women in Georgia prisons

10/2003-10/2005     Associate Statewide Medical Director, Georgia Correctional Health Care/Medical
                    College of Georgia.
                    Administrative Responsibilities & Accomplishments
                    • Assisted statewide medical director in supervision and auditing of approximately
                      50 physicians caring for 45,000 prisoners at 70 prison sites across the state of
                      Georgia
                    • Developed quality assurance programs such as performance evaluation, peer
                      review, credentialing, and utilization review
                    • Managed annual budget of $113 million/year

                    Clinical Responsibilities
                    • HIV and HCV specialty care to women in Georgia prisons




                                                    Anne Spaulding, December 2019, Page 1 of 28
       Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 6 of 33



11/2001-9/2003        Centers for Disease Control and Prevention
                      11/2002-09/2003: Researcher, appointed via Oak Ridge Institute for Science and
                      Education to CDC/National Center for Infectious Disease, Division of Viral
                      Hepatitis. Supervisor: Drs. Hal Margolis, Cindy Weinbaum
                      11/2001-10/2002: Medical Officer, CDC/National Center for HIV, STD & TB
                      Prevention/CDC. Office of the Director/Prevention Support Office: Corrections
                      and Substance Abuse Activities

10/2000-10/2001       Director/Consultant, RI Department of Health, RI State Sexually Transmitted
                      Disease Clinic Medical, Providence, RI

06/1996-10/2001       Medical Program Director, Rhode Island Department of Corrections
                      39 Howard Avenue, Cranston, RI 02920

                      Responsibilities & Accomplishments
                      • Health care delivery to system with average daily population of 3,500 patients;
                        15,000 admissions/year
                      • Managed annual budget of approximately $12 million
                      • Oversaw approximately 100 health care workers (staff and consultants)

06/1996-10/2001       Staff Physician, Rhode Island Hospital
                      593 Eddy St., Providence, RI 2903

                      Responsibilities & Accomplishments
                      • Attending Physician on Consult Service, Division of Infectious Disease
                      • Liaison between Department of Corrections and RI Hospital for inpatient and
                        outpatient care of incarcerated individuals
                      • Attending Physician, Medical Primary Care Unit, with emphasis on
                        Infectious diseases (HIV, Hepatitis C) and health needs of ex-offenders

PART-TIME CLINICAL PRACTICE
12/2019-       Infectious Disease Consultant, MercyCare HIV Services, Atlanta GA
1/2017-8/2018  Infectious Disease Consultant, Fulton County Jail
1/2013-4/2016  Infectious Disease Consultant, Haven of Hope Ryan White HIV Clinic, Georgia
               District 4 Health Department, Newnan, GA
9/2012-12/2012 Volunteer Physician, Ponce Infectious Disease Clinic, Atlanta GA
10/2005-9/2012 Infectious Disease Consultant, Georgia Correctional HealthCare
               Consultation for HIV- and HCV-infected women in the Georgia Prison System
               (16-32 hours/month)

LICENSES
Georgia # 051387
Initial date of license: 2002
Current license expiration date: 11/30/2021

CERTIFICATION

Specialty Boards
American Board of Internal Medicine, 1992, 2002, 2013: Diplomate, Internal Medicine.
American Board of Internal Medicine, 1996, 2006, 2016: Diplomate, Infectious Disease.



                                                      Anne Spaulding, December 2019, Page 2 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 7 of 33



HOSPITAL PRIVILEGES
2012- Present Grady Memorial Hospital, Atlanta, GA—Admitting Privileges
2004-2006     Medical College of Georgia Hospital—Courtesy Staff.
1996-2001     Rhode Island Hospital/Miriam Hospital, Providence, RI—Admitting Privileges.
1996-2001     Eleanor Slater Hospital, Cranston, RI—Admitting Privileges.
1997-2001     Women and Infants Hospital, Providence, RI—Consulting Privileges
HONORS AND AWARDS
       2019 Rollins School of Public Health Supervisor Award: Nominated by mentee who traveled
              to National Penitentiary of Haiti.
       2016 Team Lead of “Program of the Year”, for HIV Jail Testing Program, by Fulton County
              Department of Health and Welness TestAtlanta.
       2015 Finalist, Healthcare Hero, Community Outreach. Atlanta Business Chronicle
       2009 Recipient, 2009 Partners in Public Health Improvement Award, given by CDC as
              member of External Group in recognition of collaboration in developing HIV
              Implementation Guidance for Correctional Settings
       2008 Armand Start Award for Excellence in Correctional Medicine Society of Correctional
              Correctional Physicians
       1995 Selected "Research Fellow of the Year"
              Maxwell Finland Award of the Massachusetts ID Society
       1989 Recipient, Medical Assistance Program-Reader's Digest Foundation Scholarship for
              Oversees Travel
       1989 Awarded second place, MCV medical school wide research competition
       1986 Summer research fellowship: American Academy of Allergy and Immunology to fund
              work at the National Institute of Allergy and Infectious Disease


PROFESSIONAL SOCIETIES
     Infectious Disease Society of America
     American College of Physicians
     Society of Correctional Physicians/American College of Correctional Physicians
     American Correctional Health Association
     American Medical Association
     American Public Health Association


PROFESSIONAL SERVICE

Community Service
   2018 Appointed to HIV Advisory Committee, Fulton County Board of Commissioners
   1997 Appointed to Leadership Rhode Island; a 10 month training program for a diverse group of
         community and business leaders to serve as catalysts of positive change for Rhode Island

Academic Committees
     University-wide, Emory University
      2013-2015, Research Administration, Faculty Advisory Board, Rollins School of Public Health
     Rollins School of Public Health, Emory University
      2016-Present, Epidemiology Department Curriculum Committee
      2011-Present, Rollins Career Services Advisory Committee
      2011-2016, Rollins Research Committee


                                                   Anne Spaulding, December 2019, Page 3 of 28
       Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 8 of 33



        2011-2012, Rollins Committee on Reaccreditation



Brown University School of Medicine
      1999 Department of Pediatrics, Division of Adolescent Medicine. Search Committee for
             Medical Director, RI Training School for Boys and Girls.

NIH Advisory Panels
      2017        Phase I AIDS Avenir Reviewer (May 2017 council),
      2016        NIDA Research Education Program/ Clinical (R25).
      2010-2012 Ad hoc participant, NIDA K award review panel. (7 review panel/SEP meetings)
      1/2009       NIH Review Panel, ad hoc participation in Biobehavioral Regulation,
                   Learning and Ethnology Study Section
      7/2008       NIDA Special Emphasis Panel ZDA1 JXR-D(12) Effectiveness of SBIRT in
                   medical settings to reduce drug abuse.

Editorial Boards or Editorships
   • Editorial board: Public Health Reports 2018 - Present
   • Guest editor: AIDS and Behavior, Supplement on Correctional Health, 2012-2013
   • Editorial board: Correctional Health Report 2011- Present
   • Editorial board: Health & Justice 2016-Present
   • Editorial board: Journal of Correctional Healthcare. 2008- Present. Assisted with obtaining PubMed
     listing of journal in 2009.
   • Have reviewed papers for JAMA, Journal of Correctional Healthcare, Journal of Women’s Health,
     Annals of Internal Medicine, Annals of Epidemiology, Clinical Infectious Disease, Lancet, New
     England Journal of Medicine, PLoS One, Journal of Viral Hepatitis.
   • Received letter of commendation from the editor of Annals of Internal Medicine for being in the
     “top 30% of all reviewers for 2008.”

Conference Chairs
Co-chair, Tenth Annual Academic and Health Policy Conference on Correctional Health Atlanta, GA,
March 16-17, 2017.

Co-chair, Fifth Annual Academic and Health Policy Conference on Correctional Health Atlanta, GA,
March 22-23, 2012.

Co-organizer, Society of Correctional Physicians, Semi-Annual Meetings, 1998-2017.

Course Director, American Correctional Health Services Association Annual Meeting. June 4-7, 2007.
Reno, NV.

Co-Chair, Management of Hepatitis C in Prisons. January 25-26, 2003. San Antonio, TX. Sponsored by
Centers for Disease Control and National Institutes of Health.

Course Director, Hepatitis C: Controversies facing the Primary Care Provider. December 2002

Brown Medical School, Brown University AIDS Program, RI Department of Health. Four hour CME
program, Providence, RI.

International Health Experiences
2012- present Travel to National Penitentiary, Port-au-Prince, Haiti. Trips sponsored by Health
                                                      Anne Spaulding, December 2019, Page 4 of 28
       Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 9 of 33



                Through Walls (www.healththroughwalls.org): seven visits total.
   2010         Volunteer with Global Health Outreach—Medical team with 9 Emory Medical Students,
                Port-au-Prince, Haiti
   1997         Volunteer with Prison Fellowship--Medical Team visiting prisons in Quito
                and Guayaquil, Ecuador, S.A
   2/89-3/89    Senior year elective rotations at Centre Medical Evangelique, Nyankunde,
                Zaire [Congo] as recipient of MAP-Reader's Digest Foundation scholarship
   8/84-5/85    Administrative volunteer at Hopital Ste. Croix in Leogane, Haiti. Also accompanied
                public health team on village visits

Elected Office, National Organizations
2001-2003       National President, Society of Correctional Physicians
1997-2005       Board Member, Society of Correctional Physicians

Appointed Office, National Organizations
   2012-2013
   2016-      Executive Board Member, Academic Consortium on Criminal Justice Health

National Advisory Committee Service
   2013       Liaison. CDC/STD Guidelines Committee
   2011       Member, CDC/Division of Viral Hepatitis: Screening for Hepatitis C Virus
              Infection in Adults
   2010       Member, Department of Justice, Bureau of Justice Statistics/CDC,
              National Center for Health Statistics, Correctional Health and Healthcare. Invited
              Speaker to address topic: Identifying and Prioritizing Data Needs
   2003-2005 Member, Subcommittee on Subpart C/Research on Prisoners, Secretary’s Advisory
              Committee on Human Research Protection, Department of
              Health and Human Services
   2002-2003 Invited Member of Francis J. Curry National Tuberculosis Center Work Group on
              Strategic Plan for TB Training and Education for Correctional Facilities
   2002       Invited Participant/Speaker: National Human Research Protections Advisory
              Committee, on the risks of involving inmates in medical research. Washington, DC
   2001       Invited Participant/Speaker, Conference on Recommendations for the Prevention and
              Control of Infections with Hepatitis Viruses in Correctional Settings. Centers for Disease
              Control, Atlanta, GA
   1998-1999 Member, Member, National Institute of Justice/National Commission on Correctional
              Health Care. Expert Panel on Communicable Diseases among Soon-To-Be-Released
              Inmates. For preparation of commissioned report to US Congress


TEACHING EXPERIENCE

Emory University
  Courses developed and taught
      2007-Present (each spring except 2011): Correctional Healthcare Epidemiology (2 credits).
  Other courses taught
      Fall 2015- Present: Case Studies in Infectious Diseases (2 credits)
      Spring 2013- Present: Field Epidemiology (2 credits).
      Spring 2011, Fall 2011-Present: Sexually Transmitted Disease Epidemiology (2 credits).
      2010-2016: Epidemiology PhD Journal Club (1 credit).


                                                      Anne Spaulding, December 2019, Page 5 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 10 of 33



Medical College of Georgia
   Lecture to ID Division, GA Regents University HIV in Prisons (December 2013)
   House Staff, Medical College of Georgia
   Correctional Medicine and Public Health, March 2005

Brown School of Medicine
    Small Group Leader, Infectious Diseases Course, 2nd year Brown medical students. Providence, RI,
    1997-2001

Other Teaching Experience
   • Modeling of HIV in Jails. T. Ayer, Healthcare Delivery. GA Tech. HS6000. Spring, 2014
   • Guest Lecture, “Hepatitis C in Correctional Facilities.” Course in Correctional Health, Johns
     Hopkins Bloomberg School of Public Health, 2013
   • Guest Lecture: Lecture in “Mentored Training Program to Increase Diversity in HIV, Substance
     Use and Mental Health” 2006. NIH Grant (R25MH080669-01A1); program conducted by Ronald
     Braithwaite, PhD, Morehouse School of Medicine
   • Guest Speaker: Live Talk on Correctional Health for course, “Current Concepts in Public Health.”
     Johns Hopkins School of Public Health, 2005
   • Presentation to Combined House Staff, Medical College of Georgia: Correctional Health, 2005,
     Augusta, GA
   • Presentations to University of Rhode Island, School of Pharmacy, graduate students. Guest
     Lecturer: Sexually Transmitted Diseases, Urinary Tract Infections. Kingston, RI, 2000
   • Presentation to Brown University undergraduate course in U.S. health care systems, Department of
     Community Health. Topic: Corrections and Public Health. Providence, RI, 2000

MPH/MSPH Thesis Committees Chaired (Emory University)
   2019 Haley Kehus, Mingli Qi, Hilary Hunt, Sierra Thompson
   2018 Ye Ji Kim.
   2017 Ana Drobeniuc, Adrienne Tanus, Ellie Kerr [Also MS in Bioethics: Joel Zivot]
   2016 Marion Rice
   2015 Colleen Haynes, Frances Kim, Nikki Roth, Elizabeth Smith
   2014 Philip Aka, Sarah Demas, Liesl Hagan, Cece Ibeson, Takiyah Ball
   2013 Tristan Cordier, Liesl Hagan, Simona Lang, Shawnta Lloyd, Gui Liu, Da Mao, Daniel Mercer,
        Kimberly Miller, Emily Ridgeway
   2012 Grace Oguntebi, Aminata Mboup, Mary Mbaba, Matthew Stein
   2011 Megan Eguchi, Madhura Adiga Hallman, Cassandra Harrison, Alice Sun Lee, Rose Wanjala
   2010 Phoebe Alleman, Julia Hood
   2009 Amber Bishop, Lauren Christiansen, Victoria McCallum (nominated for Shepherd Award),
        Elenore Patterson, Erica Shultz, Ryan Seals
   2008 Ashiru Bisola

PhD Dissertation Committees, Emory University
    Chris Bond, Matthew Page, Mohammed Khan

Guest Lectures, Emory University
    Coursera on AIDS (Hagen, Massive Open Online Course, 2013
    Lecture to Medical Students/Residents, Social Medicine Series (George), 2011-present
    Lecture to Gastroenterology Fellows, Emory School of Medicine, 2011
    Epi 541: Hospital/Healthcare Epidemiology (McGowan), 2008-2009
    HIV Seminar for Humphrey Fellows (DelRio), 2009, 2013
    Epi 540: Case studies in Infectious Disease (McGowan), 2007-Present

Guest Laboratory Session
                                                     Anne Spaulding, December 2019, Page 6 of 28
        Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 11 of 33



       Epi 591U Lab: Application of Epi Concepts (Drews), 2008-2009

Residents Talks
    Internal Medicine House Staff: Various Noontime Conferences
    Miriam Hospital, RI Hospital, VA Medical Center, 1997-2001
    Topics: Community Acquired Pneumonia, Endocarditis
               Fever in the Neutropenic Host
               Viral Illnesses other than HIV
               Mycology Jeopardy

LABORATORY RESEARCH EXPERIENCES
1993-96  Dengue: Cytotoxic T Lymphocyte assays; viral quantification by new ELISA. Laboratory
         of F. Ennis, University of Massachusetts.

1991             Schistosomiasis epitopes present at different life stages. Laboratory of R.
                 Olds and P. Wiest, Brown University.
1989             LAK cells and fibrin coating of bladder tumor cells. Laboratory of M.
                 Carr, VAMC/Medical College of Virginia.

1986             Serum levels of eosinophilic proteins in parasitic disease. Laboratory of R. Davey, T.
                 Nutman, E. Ottesen, National Institute for Allergy and Infectious Disease at the National
                 Institutes of Health.


RESEARCH

Grant Support

Active
PI: A. Spaulding/J. Chhatwal/T. Ayer. “Collaborative Research: Smart Intervention Strategies for
Hepatitis C Elimination.” [National Science Foundation 1722906: August 15, 2017-July 31, 2021]

PI: R. DiClemente, Co-Investigator: Spaulding. “Knowing about intervention and implementation in
Detention Sites (KiiDS)” - Translational Research on Interventions for Adolescents in the Legal System
(TRIALS) Consortium. [Funded through NIDA, July 2013-June 2018, no cost extension.]

PI: A. Spaulding. TB Reach: Improving TB treatment adherence and outcomes for current and former
prisoners in Haiti. Stop TB Partnership. [Funded 2018-2020].

Completed
PI: A. Spaulding. Enhancing Linkage to Care. Elton John Foundation. [Funded 2014-2019]

PI: A. Spaulding. Hepatitis C Screening in the Georgia Prison System. [Gilead Sciences, 2016-2017,
followed by no cost extension]

PI: F.Wong, Co-Investigator: Spaulding. “A Molecular-Social Network Investigation of HIV-HCV Co-
infection in Chinese MSM" [NIAID: 1R01 AI106715 Percent Effort: 10%]

PI: A. Spaulding. “Planning for SUCCESS.” [NIH/NIDA: R34. 3/15/2014 – 2/28/17]

PI: A. Spaulding. “Tuberculosis: Behind Bars and Beyond,” Emory University Research Committee and
the Atlanta Clinical & Translational Science Institute. [Funding period: 6/1/2013‐5/31/2014. $30,000
directs]
                                                        Anne Spaulding, December 2019, Page 7 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 12 of 33




PI: W. Ferguson. Co-Investigator: A. Spaulding Academic and health policy conference on correctional
health care. Funding period 2010-2015. [NIH/NIDA: 1R13DA030822-01; no salary support]


Lead Co-Investigator: A Spaulding. Title: Predicting the effect of seeking, testing and treating HIV in
correctional facilities. Funding period 2010-12. Supplement to Center for AIDS Research Grant. [NIH
funded program (P30 AI 050409); $ 74,780 direct; $41,128 indirect; $115,908 total]

PI: L. Miller. Co-Investigator: Spaulding. TILT-C: internal medicine Trainees Identifying and Linking to
Treatment for hepatitis C (Role: Co-investigator). [Funding period: 10/1/2012-9/30/2013. Refunded for a
second year: 10/1/2013-9/30/2014. Centers for Disease Control. $150,000 directs + indirects]

PI: A. Spaulding. Title: Assessing and Overcoming Barriers for HIV+ Releases from Urban and Rural
Jails: A Pilot Study on the Use of Case Management and Texting Technology to Enhance Connections to
Community Care. Funding period: 4/2012-4/2013, followed by NCE through 4/2014. Grant from Bristol
Myers Squibb. [Award Number AI424-486, $100,166 direct; $25,042 indirect; $125,208 total]

PI: A. Spaulding. Cancer in a Prisoner Cohort: Comparison of Subjects with and without HIV. Awarded
2012. CFAR03 Grant. Emory Center for AIDS Research and Winship Cancer Center. Funding period
03/01/12-02/28/13, with one year no cost extension. [NIH funded program (P30 AI 050409); directs:
$48,387, $26,613 indirect, $75,000 total]

PI: A. Spaulding. Title: Evaluation and Support Center for Models of Identifying HIV Infected Person
in Jail Settings and Enhancing Linkages to Primary Care. Funding period 9/1/2007 – 8/31/2012.
Cooperative Agreement with HRSA. [Award Number U90HA07632; $3,089,429 direct, $867,182
indirect, $3,956,611 total.]

PI: A. Spaulding. Title: 2011 Annual Conference: Controlling Glucose in Controlled Environments.
Funding period 09/30/2011 – 09/29/2012. [CDC, Award number 1U13DP003317-01, $20,000 directs]

PI: A. Spaulding. Integrating Infectious Disease Detection at Entry and Linkage. Cooperative Agreement
with CDC, at Fulton County (GA) Jail. Funding period 9/2010-8/2012. [Award Number: 1H62PS003187-
01. $748,136 direct; $202,798 indirect; $950,934 total]

PI: S. Sacks. Co-Investigator: A. Spaulding Title: NDRI Rocky Mountain Research Center for CJDATS
2. Funding period: 04/01/2011 – 03/31/2012. Grant from National Development and Research Institutes,
Inc. Funding as subcontract, 2012. [NIH/NIDA Award to NDRI, Award Number 5U01DA016200-08,
$8,000 direct, $4,400 indirect, $12,400 total]

PI: A. Spaulding Public Health and Correctional Healthcare Provider Partnerships in Responding to the
H1N1 Influenza Pandemic: A National Survey of Jails. Funding period: 2008-2013. Grant from CDC via
Emory Preparedness and Emergency Response Research Center. [CDC funded program, Award Number
5-P01-TP000300; $20,000--directs only]

PI: A. Spaulding. Title: Mortality and Survival of a Cohort of Inmates in Georgia Prisons, 1991.
Funding period: 7/1/07-6/30/09. Pfizer Scholar Grant in Public Health, Medical and Academic
Partnership Program; [Total $130,000]

PI: A. Spaulding. Title: Study of Gonorrhea and Chlamydia Testing in Large Jails-Current State of the
Field. Funding Period: 8/20-12/31/08.CDC PO 2008-M-27389. [Total $20,000]


                                                       Anne Spaulding, December 2019, Page 8 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 13 of 33



PI: A. Spaulding. Title: MATCHing Needs and Resources: Assessing the Needs of HIV+ Prisoners
Coming Home. Funding period 7/01/2006-4/30/2007; CFAR03 Grant; Center for AIDS Research, Emory
University [NIH funded program (P30 AI 050409); $30,000]



JOURNAL PUBLICATIONS: [*Denotes Emory University trainee]
1. Carr M, Sajer SA. Spaulding A. Fibrin coating of bladder tumor cells is not protective against LAK
   cell cytotoxicity. Journal of Laboratory & Clinical Medicine. 1992 Feb; 119(2): 132-8.

2. Spaulding AC Rothman AL. Escherichia vulneris as a cause of IV catheter-related bacteremia.
   Clinical Infectious Disease. 1996 Apr; 22(4): 728-9.

3. Rich J, Dickenson BP, Spaulding A, LaFazia L, Flanigan TP. Interpretation of indeterminate HIV
   serology results in an incarcerated population. J AIDS and Human Retrovirology. 1998 Apr 1;
   1794):367-9.

4. Spaulding A. The Role of Correctional Facilities in Public Health: The Example of Sexually
   Transmitted Diseases. Medicine & Health/Rhode Island. 1998; 81(6)204-6.

5. Mitty JA, Holmes L, Spaulding A, Flanigan T, Page J. Transitioning HIV-Infected Women after
   release from incarceration: Two models for bridging the gaps. J Correctional Health Care. 1998;
   5(2):239-54.

6. Spaulding A, Kurane 1, Ennis F, Rothman A. Analysis of Murine CD8+T-cell clones specific for the
   Dengue virus NS3 protein: flavivirus cross reactivity and influence by the infectious serotype. J.
   Virology. 1999 Jan, 73(l): 398-403.

7. Spaulding A, Green C, Davidson K, Schneiderimann K, Rich J. Hepatitis C in State Correctional
   Facilities. Preventative Medicine, 1999 Jan; 28(1): 92-100.

8. Spaulding AC, Lally M, Rich JD, Dieterich DT. Hepatitis B and C in the context of HIV disease:
   implications for incarcerated populations. AIDS Reader. 1999 Oct; 9(7): 481-91.

9. Rich JD, Dickinson BP, Macalino G, Flanigan TP, Towe CW, Spaulding A, Vlahov D. Prevalence
   and incidence of HIV among incarcerated and re-incarcerated women in Rhode Island. JAIDS 1999
   Oct 1; 22(2): 161-6.

10. Flanigan TP, Rich JD, Spaulding A. HIV care among incarcerated persons: a missed opportunity
    [Editorial]. AIDS. 1999 Dec 3; 13 (17): 2475-6.

11. Farley JL, Mitty JA, Lally MA, Burzynski JN, Tashima K, Rich JD, Cu-Uvin S, Spaulding A,
    Normandie L, Snead M, Flanigan TP. Comprehensive medical care among HIV-positive incarcerated
    women: the Rhode Island experience. Journal of Women’s Health and Gender Based Medicine: 2000
    Jan-Feb; 9(1): 51-6.

12. Clarke JG, Cyr MG, Spaulding A. Prisons: learning about women's health and substance abuse.
    Acad Med; 2000 May; 75(5): 544.

13. Spaulding AC, Allen S, Osei A, Ballard R. Hepatitis C infection: opportunity for exposure in many
    settings. Medicine & Health, Rhode Island 2000 Jul; 83(7):204-6.
                                                     Anne Spaulding, December 2019, Page 9 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 14 of 33



14. Spaulding A, Lubelcyzk RB, Flanigan T. Can (unsafe) sex behind bars be barred? Invited editorial
    for Am J Pub Hlth. 2001 Aug; 91(8):1176-7.

15. Rich JD, Hou JC, Charuvastra A, Towe CW, Lally M, Spaulding A, Bandy U, Donnelly EF,
    Rompalo A. Risk factors for syphilis among incarcerated women in Rhode Island. AIDS Patient Care
    and STDs 2001 Nov; 15(11):581-5.

16. Charuvastra A, Stein J, Schwartzapfel B, Spaulding A, Horowitz E, Macalino G, Rich JD. Hepatitis
    B vaccination practices in state and federal prisons. Public Health Rep. 2001 May-Jun; 116(3):203-9.

17. Rich JD, Macalino G, Merchant RC, Salas C, Marcussen P, Grundy M, Spaulding A. HIV
    seroprevalence of adult males incarcerated for a sexual offense in Rhode Island, 1994-1999. JAMA.
    2002 Jul 10;288(2):164-5.

18. Desai AA, Latta ET, Spaulding A, Rich JD, Flanigan TP. The importance of routine HIV testing in
    the incarcerated population: the Rhode Island Experience. AIDS Education and Prevention 2002 Oct;
    14(Supplement B):45-52.

19. Spaulding A, Stephenson B, Macalino G, Ruby W, Clarke JG, Flanigan TP. HIV in Correctional
    Facilities: A Review [Invited Article]. Clinical Infectious Diseases 2002 Aug 1; 35(3):305-12.

20. Clarke J, Schwartzapfel B, Pomposelli J, Allen S, Spaulding A, Rich JD. Hepatitis B vaccination of
    incarcerated women: a pilot program. Journal of Health Care for the Poor & Underserved 2003Aug;
    14(3):318-23.

21. Allen SA, Osei A, Taylor L, Cabral A, Spaulding A, Rich JD. Treatment of Chronic Hepatitis C in a
    State Correctional Facility. Annals of Internal Medicine, 2003 Feb 4;138(3):187-90.

22. Remillino C, Brown HW, Adelson-Mitty J, Clarke J, Spaulding A, Boardman L, Flanigan T, Cu-
    Uvin C. Lower genital tract infections among HIV-seropositive and HIV-seronegative incarcerated
    women. J Correctional Healthcare, 2004; 10(4): 527-42.

23. Kelley M, Linthicum L, Small R, Spaulding A, Billah K, Weinbaum C. Hepatitis B Vaccination of
    Inmates in Correctional Facilities ---Texas, 2000--2002. MMWR 2004; 53(30): 681-3.

24. Spaulding AC, Weinbaum, CM, Lau DT-Y, Sterling R, Seeff LB, Margolis HS, Hoofnagle JH. A
    Framework for Management of Hepatitis C in Prisons. Ann Interrn Med, 2006; 144(10):762-9.

25. Spaulding AC, Arriola KJ, Ramos KL , Hammett T, Kennedy S, Norton G, Tinsley M. Enhancing
    linkages to primary care in jail settings. Journal of Correctional Health Care. 2007; 13(2) 93-128.

26. Spaulding AC, Arriola KJ, Hammett T, Kennedy S, Tinsley M. Rapid HIV Testing In Rapidly
    Released Detainees: Next Steps. Sexually Transmitted Diseases. 2009 Feb; 36(2 Suppl):S34-6.

27. Spaulding AC, Clarke JE, Jonco A, Flanigan TP. Small Reservoirs--Jail Screening for Gonorrhea
    and Chlamydia in Low Prevalence Areas. Journal of Correctional Health Care 2009; 15(1): 28-34.

28. Baillargeon J , Snyder N, Soloway R, Paar D, Spaulding A, Pollock BH, Arcari CM, Williams BA,
    Raimer BG, Murray OJ, Pulvino JS. Hepatocellular Carcinoma Prevalence and Mortality in a State
    Prison Population. Public Health Reports. 2009 Jan-Feb; 124(1):120-6.

                                                     Anne Spaulding, December 2019, Page 10 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 15 of 33



29. Spaulding AC, McCallum V*, Walker D, Reeves A, Drenzek C, Lewis S, Bailey E, Buehler JW,
    Berkelman, RL. How Public Health Can Partner with Prisons for Pandemic Influenza Preparedness--
    Report from Georgia. Journal of Correctional Health Care. 2009 Apr; 15(2):118-28.

30. Elger BS, Spaulding A. Research on prisoners – a comparison between the IOM committee
    recommendations (2006) and European regulations. Bioethics. 2010 Jan; 24(1):1-13.

31. Spaulding AC, Seals RM*, Page MJ*, Brzozowski AK*, Rhodes W, Hammett TM. HIV/AIDS
    among inmates of, and releasees from, US correctional facilities, 2006: declining share of epidemic
    but persistent public health opportunity. PLoS One. 2009 Nov 11; 4(11):e7558.

32. Spaulding AC, Sumbry AR*, Matthews AK*, Ramos KL, Maggio D*, Seals RM*, Wingood GM.
    Pairing HIV-positive prisoners with volunteer life coaches to maintain health promoting behavior
    upon release: a mixed-method pilot study. AIDS Education and Prevention. 2009 Dec; 21(6):552-69.

33. Spaulding AC, Perez SD*, Seals RM*, Hallman M*, Kaversy R, Weiss P. The Diversity of Release
    Patterns for Jail Detainees: Implications for Public Health Interventions. American Journal of Public
    Health. 2011 Dec; 101(S1):S347-52. DOI: 10.2105/AJPH.2010.300004

34. Baillargeon J, Giordano TP, Harzke AJ, Spaulding AC, Wu ZH, Grady JJ, Baillargeon G, Paar DP.
    Predictors of reincarceration and disease progression among released HIV-infected inmates. AIDS
    Patient Care and STDs. 2010 June; 24(6):389-94.

35. Draine J, Ahuja D, Altice F, Avery A, Arriola KJ, Beckwith C, Ferguson A, Figueroa H, Lincoln T,
    Ouellet LJ, Porterfield J, Booker C, Tinsley M, Spaulding A. Strategies to Enhance Linkages
    between Care for HIV/AIDS in Jail and Community Setting. AIDS Care 2011 Mar;23(3):366-77.

36. Spaulding AC, Seals RM*, McCallum VA*, Perez SD*, Brzozowski AK*, Steenland NK. Prisoner
    Survival Inside and Outside of the Institution: Implications for Healthcare Planning. American
    Journal of Epidemiology, 2011 Mar 1; 173(5):479-87.

37. Springer SA, Spaulding AC, Meyer JP, Altice FL. Public Health Implications for Adequate
    Transitional Care for HIV-Infected Prisoners: Five Essential Components. Clinical Infectious
    Diseases 2011; 53(5):469-79. Erratum in: Clin Infect Dis. 2011 Oct;53(8):851.

38. Rich JD, Wohl DA, Beckwith CG, Spaulding AC, Lepp NE, Baillargeon J, Gardner A, Avery A,
    Altice FL, Springer S. HIV-Related Research in Correctional Populations: Now is the Time. Current
    HIV/AIDS Reports 2011; 8(4):288–296. DOI:10.1007/311904-011-0095-3.

39. Lim JR*, Sullivan PS, Salazar L, Spaulding AC, DiNenno EA. History of Arrest and Associated
    Factors among Men Who Have Sex with Men. Journal of Urban Health. 2011 Aug; 88(4): 677-89.
    DOI: 10.1007/s11524-011-9566-5.

40. Chen NE, Meyer JP, Avery AK, Draine J, Flanigan TP, Lincoln T, Spaulding AC, Springer SA,
    Altice FL. Adherence to HIV Treatment and Care among Previously Homeless Jail Detainees. AIDS
    and Behavior. October 2013, 17(8): 2654-2666. DOI: 10.1007/s10461-011-0080-2.

41. Lee SA*, Berendes DM*, Seib KG, Whitney EAS, Berkelman RL, Omer SB, Spaulding AC; Chavez
    RS, Meyer LP. Receipt of 2009 H1N1 Influenza Vaccine by Prisons and Jails--United States, 2009-
    2010. MMWR 2012; 101(S1):S347-S352.

                                                      Anne Spaulding, December 2019, Page 11 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 16 of 33



42. Spaulding AC, Thomas DL. Screening for HCV Infection in Jails. JAMA 2012; Mar 28:307(12):
    1259-1260. DOI: 10.1001/jama.2012.374.

43. De Voux A*, Spaulding AC, Beckwith C, Avery A, Williams C, Messina LC, Ball S, Altice FL.
    Early Identification of HIV: Empirical Support for Jail-Based Screening. PLoS ONE 2012; 7(5):
    e37603.

44. Bond TC*, Spaulding AC, Krisher J, McClellan W. Mortality of Dialysis Patients According to
    Influenza and Pneumococcal Vaccination Status. American Journal of Kidney Diseases, 2012, Jun 11.

45. Hood JE*, Mackellar D, Spaulding A, Nelson R, Mosiakgabo B, Sikwa B, Puso I, Raats J, Loeto P,
    Alwano MG, Monyatsi B. Client Characteristics and Gender-specific Correlates of Testing HIV
    positive: A Comparison of Standalone Center versus Outreach HIV Testing and Counseling in
    Botswana. AIDS and Behavior 2012 Oct;16(7): 1902-16.

46. Spaulding AC, Messina LC*, Kim BI*, Chung K*, Lincoln T, Teixeira P, Avery A, Cunningham
    M*, Stein MS*, Ahuja D, Flanigan T. Planning for Success Predicts Virus Suppressed: Results of a
    Non-Controlled, Observational Study of Factors Associated with Viral Suppression among HIV-
    positive Persons Following Jail Release. AIDS and Behavior 2013. 17:s203-s211

47. Stein MS*, Spaulding AC, Cunningham M*, Messina LC*, Kim BI* Chung K*, Draine J, Jordan
    AO, Harrison A, Avery AK, Flanigan TP. HIV-Positive and in Jail: Race, Risk Factors, and Prior
    Access to Care. AIDS and Behavior. 2013. 17:s108-s117.

48. Spaulding AC, Booker CA, Freeman SH*, Ball SW, Stein MS*, Jordan AO, Ahuja D, Flanigan TP,
    Solomon L, Frew PM. The EnhanceLink Study Group. Jails, HIV Testing and Linkage to Care
    Services: An Overview of the EnhanceLink Project. AIDS and Behavior. 2013. 17:s100-107.

49. Booker CA, Flygare CT, Solomon L, Ball SW, Pustell MR, Bazerman LB, Simon-Levine D, Teixeira
    PA, Cruzado-Quinones J, Kling RN Spaulding AC, The EnhanceLink Study Group. Linkage to HIV
    care for jail detainees: findings from the first 30 days after release. AIDS and Behavior. 2013.
    17:s128-s136.

50. Spaulding AC, Pinkerton SD, Superak H*, Cunningham MJ*, Resch S, Jordan AO, Yang Z. Cost
    Analysis of Enhancing Linkages to HIV Care Following Jail: A Cost-Effective Intervention. AIDS
    and Behavior. 2013. 17:s220-s226. 10.1007/s10461-012-0353-4.

51. Westergard R, Spaulding AC, Flanigan TP. HIV among persons incarcerated in the US: a review of
    evolving concepts in testing, treatment and linkage to community care. Current Opinions in HIV.
    2013 February, volume 26 no.1 pages 10-6. doi: 10.1097/QCO.0b013e32835c1dd0.

52. Althoff A, Zelenev A, Meyer J, Fu J, Brown S, Vagenas P, Avery A, Cruzado J, Spaulding A, Altice
    F. Correlates of Retention in Care after Release from Jail: Results from a Multi-site Study. AIDS and
    Behavior. 2013. 17:s156-s170.

53. Williams CT, Kim S, Meyer J, Spaulding A, Teixeira P, Avery A, Moore K, Altice F, Murphy-
    Swallow D, Simon D, Wickersham J, Ouellet LJ. Gender Differences in Baseline Health, Needs at
    Release, and Predictors of Care Engagement among HIV-Positive Clients Leaving Jail. AIDS and
    Behavior 2013. 17:s195-s202.

54. Spaulding AC, Kim AY, Harzke AJ, Sullivan JC, Linas BP, Brewer A, Dickert J, McGovern BH,
    Strick LB, Trestman R, Ferguson WJ. Impact of new hepatitis C therapeutics on the funding of prison
    health care. Topics in Antiviral Medicine. 2013 Feb-Mar;21(1):27-35.
                                                     Anne Spaulding, December 2019, Page 12 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 17 of 33




55. Spaulding AC, Miller J, Trigg BG, Braverman P, Lincoln T, Reams PN, Staples-Horne M, Sumbry
    A*, Rice D, Satterwhite CL. Screening for Sexually Transmitted Diseases in Short-Term Correctional
    Institutions: Summary of Evidence Reviewed for the 2010 Centers for Disease Control and
    Prevention Sexually Transmitted Diseases Treatment Guidelines. Sexually Transmitted Diseases.
    September 2013;40(9):67-684.

56. Arriola KJ, Spaulding AC, Booker C, Williams C, Avery A, Porter NJ, Jordan AO, Loewenthal H,
    Frew. Understanding the Relationship between Social Support and Physical and Mental Well-Being
    among Jail Detainees Living with HIV. Journal of Health Psychology. 2013 August, 0(0):1-10. doi:
    10.1177/1359105313496447.

57. Zelenev A, Marcus R, Cruzado J, Spaulding A, Desabrais M, Lincoln T, Altice FL. Patterns of
    Homelessness and Implications for HIV Health after Release from Jail. AIDS and Behavior AIDS
    and Behavior. 2013. 17: s181-s194.

58. Spaulding AC, Bowden CJ, Kim BI*, Mann MC, Miller L, Mustaafaa GR, Kyle RP*, Leon M*,
    Mbaba MV*, Messina LC*, Hampton S, MacGowan R, Reid L, Margolis A, and Belcher L.
    Integrating Routine Voluntary Opt-Out HIV Screening Into Medical Intake, Fulton County Jail—
    Atlanta, GA, 2011-2012. MMWR, 2013 June 21. 62(24); 495-497.

59. Varan AK*, Mercer DW*, Stein MS*, Spaulding AC. Seroprevalence of Hepatitis C among Prison
    Inmates since 2001: Still Widespread but Declining. Public Health Reports 2014. 129(2), 187-195.

60. Lee A*, Berendes D*, Seib K, Whitney E, Chavez S, Berkelman R, Omer SB, Spaulding A.
    Distribution of A (H1N1)pdm09 influenza vaccine: Greater consideration of smaller jails. Journal of
    Correctional Health Care. June 2014. 20(3):228-239.

61. Haddad MB*, Foote MK*, Ray SM, Maggio DM*, Sales RMF, Kim MJ*, Kempker RR, Spaulding
    AC. Substantial Overlap between Incarceration and Tuberculosis in Atlanta, Georgia, 2011. Open
    Forum Infectious Diseases. 2014; Jun 30;1(1):ofu041.

62. Moorjani H, Koenigsmann, C, Kim MJ*, Spaulding AC. Prisoners Treated for Hepatitis C with
    Protease Inhibitor, New York, USA, 2012. Emerging Infectious Diseases. 2015 Jan;21(1), 186-188.

63. Spaulding AC, Kim MJ*, Corpening KT*, Carpenter T, Watlington P, Bowden CJ.
    Establishing an HIV Screening Program Led by Staff Nurses in a County Jail. Journal of Public
    Health Management and Practice. 2015 Nov-Dec;21(6):538-545.

64. Spaulding AC, Sharma A*, Messina LC*, Zlotorzynska M, Miller L, Binswanger IA. A comparison
    of liver disease mortality with HIV and overdose mortality among Georgia Prisoners and Releasees:
    A 2-decade cohort study of prisoners incarcerated in 1991. American Journal of Public Health. May
    2015. 105(5):e51-7. doi: 10.2105/AJPH.2014.302546.

65. Spaulding AC. Capsule Commentary on Rich et al., Higher Standards in Correctional Healthcare
    Could Improve Public Health. Journal of General Internal Medicine. 2015 Apr;30(4):494.

66. Lima VD, Graf I, Beckwith CG, Springer S, Coombs D, Altice F, Kim B*, Messina L*, Stein M*,
    Montaner JSG, Spaulding A. The Impact of Implementing a Test, Treat and Retain HIV Prevention
    Strategy in Atlanta among Black Men Who Have Sex with Men with a History of Incarceration: A
    Mathematical Model. PLoS One. Apr 2015. 10(4):e0123482. doi:10.1371/journal.pone.0123482


                                                     Anne Spaulding, December 2019, Page 13 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 18 of 33



67. Nguyen JT, Rich JD, Brockmann BW, Vohr F, Spaulding A, Montague BT. A Budget Impact
    Analysis of Newly Available Hepatitis C Therapeutics and the Financial Burden on a State
    Correctional System. Journal of Urban Health. 2015 Aug;92(4):635-649.

68. Spaulding AC, MacGowan RJ, Copeland B, Shresta RK, Bowden CJ, Kim MJ*, Margolis A,
    Mustaafa G, Reid LC, Heilpern KL, Shah BB. Costs of Rapid HIV Testing in an Urban Emergency
    Department and a Nearby County Jail in the Southeastern United States. PLoS One. 2015
    8;10(6):e0128408.

69. He T, Li K, Roberts MS, Spaulding AC, Ayer T, Grefenstette JJ, Chhatwal J. Prevention of Hepatitis
    C by Screening and Treatment in U.S. Prisons. Annals of Internal Medicine. 2016 Jan 19;164(2):84-
    92.

70. Vagemas P, Zelenev A, Altice FL, DiPaola A, Jordan AO, Teixeira PA, Frew PM, Spaulding AC,
    Springer S. HIV-Infected Men Who Have Sex with Men, Before and After Release from Jail: The
    Impact of Age and Race, Results from a Multi-site Study. AIDS Care. 2016 Jan;28(1):22-31.

71. Anderson A, Von Esenwein S, Spaulding AC, Druss BG. Involvement in the Criminal Justice
    System among Attendees of an Urban Mental Health Center. Health and Justice. 2015 Feb 25; 3(4),
    1-5. doi: 10.1186/s40352-015-0017-3

72. Authors: International Advisory Panel of HIV Care Continuum Optimization (Anne Spaulding,
    Panelist) IAPAC Guidelines for Optimizing the HIV Care Continuum for Adults and Adolescents.
    Journal of International Association of Providers of AIDS Care. 2015 Nov-Dec;14 Suppl 1:S3-S34.

73. Zlotorzynska M,* Spaulding AC, Messina LC,* Coker D,* Ward K, Easley K, Baillargeion J, Mink
    PJ, Simard EP. A retrospective cohort study of cancer incidence and mortality by HIV status in a
    Georgia, USA prisoner cohort during the HAART era. BMJ Open. 2016 Apr; 6(4), 1-8.
    doi:10.1136/bmjopen-2015-009778.

74. Miller L, Rollin F, Fluker SA, Lundberg KL, Park B, Quairoli K, Niyibizi NK*, Spaulding AC. High
    Yield Birth Cohort HCV Screening and Robust Linkage-to-Care in an Underserved, African American
    Population. Public Health Reports. 2016 Mar-Apr; 131(Supplement 2):84-90.

75. Schoenbachler BT, Smith BD, Sena A, Hilton A, Bachman S, Lunda M, Spaulding AC. Hepatitis C
    Virus (HCV) Testing and Linkage to Care in North Carolina and South Carolina Jails, 2012-2014.
    Public Health Reports. 2016 Mar-Apr; 131(Supplement 2):98-104.

76. Spaulding AC, Miller LS. Apportioning blame in the North American hepatitis C virus epidemic. In
    Press: The Lancet Infectious Diseases. 2016. doi:10.1016/S1473-3099(16)30002-0.

77. Ferguson WJ, Cloud D, Spaulding AC, Shelton D, Trestman RL, Altice FL, Champion-Lippmann C,
    Thomas D, Taxman FS. A Call to Action: A Blueprint for Academic Health Sciences in the Era of
    Mass Incarceration. Journal of Health Care for the Poor and Underserved. 2016 May; 27(2): 5-17.
    doi:10.1353/hpu.2016.0051.

78. Sage K, Ouellet LJ, Mazza J, Spaulding AC. Rasch Analysis and Differential Item Functioning of a
    Social Support Measure in Jail Inmates With HIV Infection. Evaluation and the Health Professions.
    Eval Health Prof. 2016 May 4. pii: 0163278716644954. PMID: 27150117.

79. Spaulding AC. The Missing Link: HIV, Corrections and Public Health. Invited editorial to AJPH.
    107 (5): 641-642. doi: 10.2105/AJPH.2017.303754.

                                                    Anne Spaulding, December 2019, Page 14 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 19 of 33



80. Chandler R, Gordon MS, Kruszka B, Strand LN, Altice FL, Beckwith CG, Biggs ML, Cunningham
    W, Chris Delaney JA, Flynn PM, Golin CE, Knight K, Kral AH, Kuo I, Lorvick J, Nance RM,
    Ouellet LJ, Rich JD, Sacks S, Seal D, Spaulding A, Springer SA, Taxman F, Wohl D, Young JD,
    Young R, Crane HM. Cohort profile: seek, test, treat and retain United States criminal justice cohort.
    Substance abuse treatment, prevention, and policy 2017;12:24. doi: 10.1186/s13011-017-0107-4.

81. Christopoulos KA, Cunningham WE, Beckwith CG, Kuo I, Golin CE, Knight K, Flynn PM,
    Spaulding AC, Coffin LS, Kruszka B. Lessons Learned From the Implementation of Seek, Test,
    Treat, Retain Interventions Using Mobile Phones and Text Messaging to Improve Engagement in
    HIV Care for Vulnerable Populations in the United States. AIDS and Behavior 2017:1-12. doi:
    10.1007/s10461-017-1804-8.

82. Spaulding AC, Anderson EJ*, Khan MA*, Taborda-Vidarte CA*, Phillips JA. HIV and HCV in U.S.
    Prisons and Jails: The correctional facility as a bellwether over time for the community’s infections.
    Invited article for AIDS Reviews. 2017: Oct-Dec;19(3):134-147. PMID: 28926560.

83. Spaulding AC, Eldridge G, Chico C, Morisseau N*, Drobeniuc A*, Fils-Aime R*, Day C, Hopkins
    R, Jin X, Dolan K. Smoking in Correctional Settings Worldwide: Prevalence, Bans, and
    Interventions.” Epidemiology Review. 2018 Jun 1 ;40(1):82-95. doi: 10.1093/epirev/mxy005.

84. Spaulding AC, Drobeniuc A*, Frew PM, Lemon TL*, Anderson EJ*, Cerwonka C*, Bowden CJ,
    Freshley JR, delRio C. Jail, an unappreciated medical home: assessing the feasibility of a strengths-
    based case management intervention to improve the care retention of HIV-infected persons once
    released from jail. PLoSOne. 2018 Mar 30;13(3):e0191643. doi: 10.1371/journal.pone.0191643.

85. Spaulding AC, Chhatwal J, Adee M,* Lawrence R, von Oehsen W. Five Questions Concerning
    Managing Hepatitis C in the Justice System: Finding Practical Solutions for HCV Elimination.
    Infectious Disease Clinics of North America. 2018 Jun;32(2):323-345. doi:
    10.1016/j.idc.2018.02.014.

86. Bedell P, Spaulding AC, So M, Sarrett J, The Names Have Been Changed to Protect the…
    Humanity: Person-First Language in Correctional Health Epidemiology. American Journal of
    Epidemiology. 2018 Apr 25. doi: 10.1093/aje/kwy073

87. Becan JE, Bartkowski JP, Knight DK, Wiley TRA, DiClemente R, Ducharme L, Aarons GA, Welsh
    WN, Bowser D, K, Hiller M, Spaulding AC, Flynn PM, Swartzendruber A, Dickson MF, Fisher JH.
    A Model for Rigorously Applying the Exploration, Preparation, Implementation, Sustainment (EPIS)
    Framework in the Design and Measurement of a Large Scale Collaborative Multi-Site Study.
    Health Justice. 2018 Apr 13;6(1):9. doi: 10.1186/s40352-018-0068-3

88. Spaulding AC, Chhatwal J, Adee M*, Lawrence R, von Oehsen W. Funding Hepatitis C Treatment
    in Correctional Facilities by Using a Nominal Pricing Mechanism. Journal of Correctional
    Healthcare. 2018 Oct 15. doi: 10.1177/1078345818805770

89. Ayer T, Zhang C, Bonifonte A, Spaulding AC, Chhatwal J. Prioritizing Hepatitis C Treatment in
    U.S. Prisons. Operations Research. 2016 November 14. doi: 10.2139/ssrn.2869158

90. Spaulding AC, Holstad MM. Lessons from HIV deaths post-release. Lancet HIV. 2018 Sep 6. doi:
    10.1016/S2352-3018(18)30218-2

91. Spaulding AC, Lemon TL,* So M. Measuring Correctional Experience to Inform Development of
    HIV, STI and Substance Use Interventions for Incarcerated Black Men Who Have Sex with Men.
    American Journal of Public Health. 2018 Nov;108(S4):S237-S239. doi: 10.2105/AJPH.2018.304810
                                                      Anne Spaulding, December 2019, Page 15 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 20 of 33




92. Bedell PS, So M, Morse DS, Kinner SA, Ferguson WJ, Spaulding AC. Corrections for Academic
    Medicine: The Importance of Using Person-First Language for Individuals Who Have Experienced
    Incarceration. Acad Med, 2019. 94(2), 172-175. doi:10.1097/acm.0000000000002501

93. Chhatwal J, Chen Q, Bethea ED, Hur C, Spaulding AC, Kanwal F. The impact of direct‐acting anti‐
    virals on the hepatitis C care cascade: identifying progress and gaps towards hepatitis C elimination in
    the United States. Alimentary pharmacology & therapeutics. 2019 Jul 1. 50(1):66-74
    doi.org/10.1111/apt.15291.

94. Cunningham W, Nance R, Golin C, Flynn P, Knight K, Beckwith C, Kuo I, Spaulding AC, Delaney
    J, Crane H, Springer S. Self-reported ART Adherence and Viral Load in Criminal Justice-Involved
    Populations: Results of the NIDA Seek, Test, Treat and Retain Study. Accepted, BMC Infectious
    Diseases.

95. Gardner SK, Elkington KS, Knight DK, Huang S, DiClemente RJ, Spaulding AC, Oser CB,
    Robertson AA, Baird-Thomas C. Juvenile justice staff endorsement of HIV/STI prevention, testing,
    and treatment linkage. Health Justice 7(1):15 (2019) doi:10.1186/s40352-019-0096-7. PMID:
    31485779

96. Spaulding AC, Chen J,* Mackey CA,* Adee MG,* Bowden CJ, Selvage WD, Thornton KA.
    Assessment and Comparison of Hepatitis C Viremia in the Prison Systems of New Mexico and
    Georgia. JAMA Network Open. 2019 Sep 4;2(9):e1910900. doi:
    10.1001/jamanetworkopen.2019.10900.

97. Dalgic OO, Samur S, Spaulding AC, Llerena S, Cobo C, Ayer T, Roberts MS, Crespo J, Chhatwal J.
    Improved Health Outcomes from Hepatitis C Treatment Scale-Up in Spain's Prisons: A Cost-
    Effectiveness Study. Sci Rep. 2019 Nov 14;9(1):16849. doi: 10.1038/s41598-019-52564-0 PMID:
    31727921

Manuscripts Submitted/In Review
1. Fils-Aime R*, Lehnert JD*, Chamberlain A, Bowden CJ, Berkelman RL, Spaulding AC. Local Jails
   and Public Health Emergency Preparedness: A reproducible demonstration project to strengthen the
   ability of the public health infrastructure to deliver vaccines. Submitted to Public Health Report;
   under revision for submission elsewhere.

2. Chen J*, Mackey C*. Adee M*, Brown A, Bowden CJ, Miller L, Spaulding AC. The case for
   examining hepatitis C viremia in prison surveillance studies and treatment cost assessments: a lesson
   from the Deep South. Submitted to JAMA Network Open. Rejected in initial format. Will resubmit
   elsewhere.


Invited Book Review
1.    Trost SL*, Spaulding A. The CDC Field Epidemiology Manual. American Journal of
Epidemiology (in press.)


Letters to Journals
1. Spaulding A, Silverblatt FJ. Using grids to document laboratory results. Annals of Internal Medicine.
    1993 Oct 15; 119(8) - 863.

                                                       Anne Spaulding, December 2019, Page 16 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 21 of 33



2. Feller A, Dickenson B. Mitty J, Spaulding A, Flanigan T. Scaling prison walls, Lancet 1998 June 27;
   351)9120):1968.

3. Allen SA, Spaulding A, Rich JD. Treatment of Chronic Hepatitis C in a State Correctional Facility.
   Annals of Internal Medicine, 2004; 140(2):151.

4. Allen SA, Spaulding AC, Taylor LE, Rich JD. Confined treatment continued. Gastroenterology.
   2004; Mar; 126(3):928.

5. Spaulding AC, Allen SA, Stone A. Mortality after release from prison. [Research Letter] New
   England Journal of Medicine 2007 Apr26; 356 (17):1785.

6. Spaulding A, McCallum V*. Prior Reports of Medical Problems among Inmates. American Journal
   of Public Health. 2009; 99(11):1925.

7. Rosenberg E*, Delaney K*, Branson B, Spaulding A, Sullivan P, Sanchez T. Regarding,
   “Derivation and Validation of the Denver Human Immunodeficiency Virus (HIV) Risk Score for
   Targeted HIV Screening.” American Journal of Epidemiology 2012: 176(6): 567-568.

8. Poorman E*, Spaulding A. Response to--Cuellar AE, Cheema J. As Roughly 700,000 Prisoners Are
   Released Annually, About Half Will Gain Health Coverage and Care under Federal Laws. Health
   Affairs 2012: 31(5):931-938.

9. Lemon T*, Spaulding A, Rich JD. Response to--State of Research Funding from the National
   Institutes of Health for Criminal Justice Health Research. Annals of Internal Medicine 2015: 162:
   345-352.

10. Drobeniuc A*, Spaulding A. Censoring of HIV Viremia Data of Reincarcerated Individuals: A
    Response to Wohl et al. JAIDS Journal of Acquired Immune Deficiency Syndromes 2017: 76(1):
    e22-e23.

11. Spaulding AC, Kehus HE*, Sabol WJ. In Search of Denominators. JAMA Surgery (accepted).

12. Spaulding A, Graham C, Akiyama M, Chhatwal J, Nijhawan A, Ninburg M, Rich J, Strick L, Taylor
    L, Trooskin S, Westergaard R, Sabol W. HCV Prevalence Estimates Among Incarcerated Persons.
    Hepatology: Hepatology. 2019 Apr 2. doi: 10.1002/hep.30636.


Book Chapters
1. Spaulding A. Fever of undetermined origin. In: Ferri’s Clinical Advisor. 2000
   Edition, St. Louis: Mosby, 2000.

2. Cortez K, Spaulding A. Cysticercosis. In: Ferri’s Clinical Advisor. 2000
   Edition, St. Louis: Mosby, 2000.

3. Spaulding AC., Durbin WA. Hepatitis. In: Manual of Clinical Problems in Pediatrics, 4th edition.
   Boston: Little Brown and Company, 1995.

4. Lloyd SL*, Messina, LC*, Spaulding AC. HIV Screening and Assessment in the Correctional
   System. In: Encyclopedia of Criminology and Criminal Justice. Springer. 2014.

5. Lloyd SL*, Messina, LC*, Spaulding AC. HIV Prevention in the Correctional System. In:
   Encyclopedia of AIDS. Springer. 2017.
                                                     Anne Spaulding, December 2019, Page 17 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 22 of 33




6. Luffy S*, Lemon T*, Spaulding AC. Introduction to the Epidemiology, Detection, and Management
   of Infectious Diseases in Corrections: What the Corrections Manager Needs to Know about HIV,
   STDs, Tuberculosis, Hepatitis C, and Related Conditions. In Cohen, F ed., Correctional Health Care:
   Practice, Administration, and Law. In Press.

Guidance Document/White Paper
      Centers for Disease Control and Prevention. HIV Testing Implementation Guidance for
      Correctional Settings. January 2009: 1-38. Available at:
      http://www.cdc.gov/hiv/topics/testing/resources/guidelines/correctional-settings.


Presented Abstracts (Selected List)
1. Flanigan TP, Rich JD, Dickinson B, Vigilante K, Spaulding A. Incarceration as a Unique
   Opportunity for HIV Diagnosis, Initiation of Comprehensive Care, and Linkage to the Community.
   Poster 9183. 4th Conf. on Retroviruses and Opportunistic Infections. 1997.

2. Rich JD, Dickinson BP, Spaulding A, Lafazia L, Flanigan TP. Identification of Acute HIV Infection
   in the Incarcerated Setting. Poster 9580, 5th Conference on Retroviruses and Opportunistic Infections,
   Chicago, IL. 1998.

3. Schiffman JD, Ribaudo SE, Spaulding AC, Iadevaia RA, Rich J, Flanigan TP. An HIV Prevention
   and Treatment Video Project for Incarcerated Women by Incarcerated Women. 12th World AIDS
   Conference, Geneva, Switzerland. 1998.

4. Spaulding A, Bansal T, Papagolos R. The Economics of Hepatitis C for Correctional Facilities. Oral
   presentation for the National Commission on Correctional Health Care. 22nd Annual Conference.
   Long Beach, CA. 1998.

5. Spaulding AC, Rich J, Mitty J, Flanigan T. Strategies for Managing Hepatitis C Virus in Prisons.
   36th Annual Meeting, Infectious Diseases Society of America, Denver, CO. 1998.

6. Miles JR, Murrill CS, Spaulding A, Addressing the Burden of Infectious Disease Among
   Incarcerated Illicit Drug Users Through Model Prevention and Drug Treatment Programs. 126th
   Annual Meeting - American Public Health Association. Washington, D.C. 1998.

7. Rich J, Macalino GE, Salas C, Towe CW, Carpenetti NB, Dickenson BP, Foisie CK, McKenzie M,
   Spaulding A, Vlahov D. Community incidence and Prevalence of HIV and Hepatitis in Incarcerated
   Women in Rhode Island. Poster #478, 6th Conference on Retroviruses and Opportunistic Infections,
   Chicago, IL. 1999.

8. Lubelczyk RB, Spaulding A, Salas C, Rich J, Gershon R. Issues in Post-Exposure Prophylaxis
   Against Blood Borne Viruses in the Correctional Setting. Oral Presentation at the National
   Commission on Correctional Health Care 24th Annual Meeting. St. Louis, MO. 2000.

9. Jongco A, Spaulding A, Clarke JG, Jackson E, Kurpewski J, Flanigan TP. Testing Jail Entrants for
   Sexually Transmitted Diseases. Oral Presentation at the National Commission on Correctional Health
   Care 24th Annual Meeting. St. Louis, MO. 2000.

10. Spaulding AC, Jongco A, Clarke JG, Jackson E, Kurpewski J, Flanigan TP. High Jail Prevalence of
    gonorrhea (GC)/chlamydia (CT) in Low Prevalence Area. Poster Presentation at 38 th Annual Meeting,
    Infectious Disease Society of America, New Orleans, LA. 2000.

                                                     Anne Spaulding, December 2019, Page 18 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 23 of 33




11. Kaplan M, Spaulding A. “Working with Corrections.” Oral Presentation at the 10th Annual
    Community Planning Leadership Summit for HIV Prevention, Chicago, IL. 2002.

12. Allen SA, Stone A, Spaulding A. Death Rate and Causes of Mortality in Rhode Island Inmates. Oral
    Presentation at the 26th National Commission on Correctional Health Care National Conference,
    Nashville, TN. 2002.

13. Stone TH, Spaulding A. Minimizing Risks to Prisoners as Human Subjects. Oral Presentation at 29th
    National Commission on Correctional Health Care National Conference, Denver, CO. 2005.

14. Spaulding AC, Abdulrahman S. When HCV Treatment Brings Out an Underlying Condition:
    Nailing the Diagnosis. Poster presentation at National Conference on Correctional Health Care.
    Atlanta, GA. October 2006.

15. Spaulding AC, Nazaire Y. An Unusual Rash in a Rash of HCV Infections: PCT in the Setting of HH
    and HCV. Poster presentation at National Conference on Correctional Health Care. Atlanta GA.
    October 2006.

16. Spaulding AC. Identifying LTBI and TB Disease in a Jail Population. Opening presentation on
    panel regarding putting CDC TB management guidelines into practice. National Conference on
    Correctional Health Care. Atlanta, GA. October 2006.

17. Kennedy S, Spaulding AC, Ramos K. Key Issues in HIV Testing in Jails: Rapid Testing, Linkage to
    Care and Evaluation. Oral presentation. Academic and Health Policy Conference on Correctional
    Health, University of Massachusetts. March 2007.

18. Lasry A, Sansom SL, Shrestha RK, Jafa-Bhushan,K, Taussig J, Spaulding A. Cost-effectiveness of
    HIV screening in prisons. Medical Decision Making, 2008. 28(1): E26-7. Poster Presentation at the
    29th Annual Meeting of the Society for Medical Decision Making, Pittsburg, PA. October 2007.

19. Spaulding AC, Ramos K, Kennedy S, Hammett T, Norton G, Tinsley M. Evaluating best practices
    for identifying and linking HIV+ jail inmates to care. Oral presentation at National Conference on
    Correctional Health Care, Nashville, TN. October 2007.

20. Ashiru BO, Paul SM, Spaulding AC. HIV testing for minors without parental consent: Has new
    legislation in New Jersey increased the number of adolescents being tested for HIV? Poster
    presentation at 135th Meeting of the American Public Health Association, Washington, DC.
    November 2007.

21. Sumbry AR, Spaulding AC. Management of HIV infected pregnant women in the GA Department of
    Corrections (GDC). Poster presented at 2nd Annual Academic and Policy Conference on Correctional
    Health. Quincy, MA. March 2008.

22. Spaulding AC, Kent C, Kennedy S, Hammett T. Does privatization of jail health care impede the
    screening of detainees for STD? Oral presentation at 2008 National STD Prevention Conference,
    Chicago, Illinois. March 2008.

23. Spaulding AC, Sumbry AR, Matthews AK, Ramos KL, Wingood G. Pairing HIV+ prisoners with
    mentors to maintain health-promoting behavior upon release. Oral presentation at 2 nd Annual
    Academic and Policy Conference on Correctional Health. Quincy, MA. March 27-28, 2008.


                                                    Anne Spaulding, December 2019, Page 19 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 24 of 33



24. Spaulding A, Seals R, Page M, Matthews A, Rhodes W, Hammett T. HIV/AIDS Borne by US
    Correctional Releasees: Share of Burden Declines, Numbers Don’t. Poster #1033. 16th Conference on
    Retroviruses and Opportunistic Infections. Montreal. February 2009.

25. Spaulding A, et al. Key Issues in HIV Testing In Jails. Presentation C15-3; CCT4. Presented at 2009
    National HIV Prevention Conference. Atlanta, GA. August 23-26, 2009.

26. Spaulding A, Seals R, McCallum V. Long Term Mortality in a Cohort of Persons Imprisoned in
    Georgia, 1991. Presented at 137th Annual Meeting and Expo of the American Public Health
    Association. Philadelphia, PA. November 7-11, 2009.

27. Spaulding A and the Enhancing Linkages Study Group. HIV testing in jails—what is the yield?
    Poster presented at the 2008 National Summit on HIV Diagnosis, Prevention, and Access to Care,
    sponsored by the Forum for Collaborative HIV Research. Arlington, VA. November 19-21, 2009.

28. Lee AS, Berendes DM, Spaulding AC, Seib KG, Chung KW, Chavez RS, Whitney EAS, Meyer
    PL, Omer SB. Emergency preparedness practices in correctional facilities during the 2009 H1N1
    influenza outbreak, National Conference on Correctional Healthcare, Las Vegas, NV. Oct 2010.

29. Berendes DM, Lee AS, Spaulding AC, Seib KG, Chavez RS, Whitney EAS, Meyer PL, Omer SB.
    H1N1 Influenza in Correctional Facilities: Public Health’s Role and Room for Improvement in
    Prisons and Jails Nationwide (An Early Perspective), Public Health Preparedness Summit, Atlanta,
    GA. Feb 2011.

30. Salo A, Spaulding A, Beckwith C, Avery A, Shaikh I, Ball S, Williams C, AlticeF. Jail Screening:
    Opportunity to Identify HIV+ Persons Early and Link Them with Care. Paper #1053. 18th Conference
    on Retroviruses and Opportunistic Infections. Boston, MA. February 2011.

31. Hood J, Spaulding A, Nelson R, Sikwa B, Mosiakgabo B, Sokwe M, Raats J, Monyatsi B. Frequency
    of HIV Test-seeking among Clients of a Maturing VCT Network in Botswana. Paper #1073. 18 th
    Conference on Retroviruses and Opportunistic Infections. Boston, MA. February 2011.

32. Superak H, Spaulding AC, Yang Z, Resch S, Beckwith C, Jordan A. Michelman A, Shaikh I,
    Pinkerton S. 4th Annual Academic and Health Policy Conference on Correctional Health Care.
    Boston, MA, March 2011.

33. Lee A. S., Donohue M. T., Berendes D. M., Seib K. G., Whitney E. A. S., Chavez R. S., Omer S. B.,
    Berkelman R. L., Spaulding A. C. The perils of overlooking jails in public health planning:
    emergency response to H1N1. Georgia Public Health Association Conference, Atlanta, GA. April
    12-13, 2011.

34. Superak H, Spaulding A, Yang Z, Cunningham M, Pinkerton S. Cost and Cost-Effectiveness
    Considerations for Jail Linkage Services. Abstract 1902. CDC HIV Prevention Conference. Atlanta
    GA, August 2011.

35. Spaulding A, Bowden C, Miller L, Mbaba M, Church J. (Invited Presentation). An IIDDEALL
    Program for Jails: Integrating Infectious Disease Detection at Entry and Linkage to Care. CDC HIV
    Prevention Conference. Atlanta GA, August 2011.

36. Spaulding A, Cook J, Bowden C, et al. There’s a Need and a Way; Where’s the Will? Rapid HIV
    Testing for Jail Entrants. Abstract 1943. CDC HIV Prevention Conference. Atlanta GA, August 2011.


                                                    Anne Spaulding, December 2019, Page 20 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 25 of 33



37. Malak M. Hepatitis B and C in Correctional Facilities. National Conference on Correctional
    Healthcare. October 2011.

38. Messina L, Ahuja D, Avery A, Stein M, Chung K-W, Lincoln T, Spaulding A, and EnhanceLink
    Study Group. Suppression of HIV Achievable with Prompt Medical Follow-up: A Longitudinal
    Observation Study of Outcomes 6 Months following Release from Jail. Poster Presentation.
    Conference on Retroviruses and Opportunistic Infections. Seattle WA, March 2012.

39. Varan A. Mercer D. Stein MS. Spaulding A. Surveillance of Hepatitis C Seropositivity in State
    Prison Systems: Prisoners with Declining Prevalence, Accounting for Declining Share of US
    Epidemic in 2006. 5th Annual Academic and Health Policy Conference on Correctional Healthcare,
    Atlanta GA, March 2012.

40. Spaulding A, Kim A. Treatment in Prison of Hepatitis C with Direct Acting Agents. 5th Annual
    Academic and Health Policy Conference on Correctional Healthcare, Atlanta GA, March 2012.

41. Spaulding AC, Stein MS, Messina LC, Kim BI. Reaching HIV+ Black MSM: Jail Interventions are
    Key. Treatment as Prevention Conference, Vancouver BC, May 2012.

42. Symposium on Enhance Link: 19th International AIDS Conference, Washington DC July 2012.

43. Lima V and the Seek Test Treat and Retain Corrections (STTaR Corr) Modeling Group. Modeling
    the impact of implementing a Seek, Test, Treat, and Retain (STTR) strategy to halt the HIV epidemic
    within the Criminal Justice System (CJS) in different regions in the US. Poster presentation, 19th
    International AIDS Conference, Washington DC July 2012.

44. Mboup A, Sarr M, Spaulding AC, Diouf O, Traore I, Dia MC, Ndiaye AG, S. Mboup S. Prospective
    study of the incidence of HIV among registered female sex workers in Dakar, Senegal. (1992-2010)
    Poster presentation, 19th International AIDS Conference, Washington DC July 2012.

45. Spaulding A, Reid L., Bowden C, Copeland B, MacGowan R, Margolis A, Shresta R, Mustaafaa G,
    Heilpern K, Shah B. (2013). A Tale of One City, Two Venues: Comparing Costs of Routine Rapid
    HIV Testing in a High-volume Jail and a High-volume Emergency Department, Atlanta, Georgia.
    Abstract 1061. Paper presented at the 20th Conference on Retroviruses and Opportunistic Infections,
    March 3-6, Atlanta GA.

46. Spaulding A, Bowden C, Mustaafaa G (presenter). Improving the Reach of HIV Testing in Jails. US
    Conference on AIDS, New Orleans LA, September 8-10, 2013.

47. Spaulding A, Bowden C. Jail Detainees Accessing HIV Testing: Linking New Positives to Care in
    Jail and in the Community. FOCUS Partners Meeting, San Francisco CA. October 29, 2013.

48. Spaulding A, Carpenter T. Project IMPACT: Expanding HIV Testing and Linkage at Fulton County
    Jail. National Conference on Correctional Healthcare. Nashville TN, October 28, 2013.

49. Spaulding A, Haddad M*, Foote M.* Ray S. Intersection of the epidemics of incarceration and
    community Tuberculosis (TB) in Atlanta, Georgia: An update. 7th Annual Academic and Health
    Policy Conference on Correctional Health, Houston, Texas, March 20-21, 2014.

50. Hagan L*, Spaulding A. Could all-oral regimens for Hepatitis C Be priced Within reach for prison
    healthcare? 7th Annual Academic and Health Policy Conference on Correctional Health, Houston,
    Texas, March 20-21, 2014.

                                                     Anne Spaulding, December 2019, Page 21 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 26 of 33



51. Spaulding A, Mustaafa G, Kim M*, John K*, Bowden C. Universal offering of opt-out, rapid HIV
    testing in Atlanta’s jails — finding a city’s undiagnosed. 7th Annual Academic and Health Policy
    Conference on Correctional Health, Houston, Texas, March 20-21, 2014.

52. Miller L, Fuker, SA, Lundberg K, Rollin F, Park B, Quairoli K, Spaulding AC. Successful Screening
    for and High Prevalence of Hepatitis C Among African American Baby Boomers in an Urban
    Primary Care Center. Society of General Medicine Conference. San Diego, CA April 22-25, 2014.

53. Miller L, Fuker SA, Turner B, Spaulding AC. Updates in Hepatitis C. Society of General Medicine
    Conference. San Diego, CA April 22-25, 2014.

54. Chhatwal J, He T, Roberts M, Grefenstette J, Li K, Ayer T, Spaulding A. Predicting the Benefit from
    Opt-out Hepatitis C Screening in United States Prisons through Mathematical Modeling. 8th Annual
    Academic and Health Policy Conference on Correctional Health, Boston MA, March 19-20, 2015.

55. Spaulding A, Staples-Horne M. JJ-TRIALS: Implementation Research in the Juvenile Justice
    System. 8th Annual Academic and Health Policy Conference on Correctional Health, Boston MA,
    March 19-20, 2015.

56. May J, Norvelus H, Duverger K, Smith L*, Varan A*, Spaulding A. Infectious disease screening:
    Using data to guide interventions in resource constrained settings. 8th Annual Academic and Health
    Policy Conference on Correctional Health, Boston MA, March 19-20, 2015.

57. Spaulding A. Exploring the Enhancement of Ethical Research Involving Persons under the
    Supervision of the Criminal Justice System. 9th Annual Academic & Health Policy Conference on
    Correctional Health: Advancing the Field of Academic Criminal Justice Health, March 16, 2017.
    Baltimore MD.

58. Anderson EJ*, Spaulding AC, Phillips J, Bowden C, Freshley. Implementing a nurse-led rapid opt-
    out HIV testing program in a county jail. 10th Annual Academic and Health Policy Conference on
    Correctional Health, March 16-17, 2017. Atlanta GA

59. Drobeniuc A*, Spaulding A. SUCCESS: Illustrating Trends of Improved Retention in HIV Care
    after Jail Release. 10th Annual Academic and Health Policy Conference on Correctional Health,
    March 16-17, 2017. Atlanta GA

60. Fils-Aime R*, Spaulding A, Chamberlain A, Bowden C, Lehnert JD*. Improving Jail and Health
    Department Preparedness Efforts by Demonstrating the Feasibility of Maternal Tdap Vaccine
    Education and Distribution. 10th Annual Academic and Health Policy Conference on Correctional
    Health, March 16-17, 2017. Atlanta GA

61. Spaulding AC. Exploring the Enhancement of Ethical Research Involving Persons under the
    Supervision of the Criminal Justice System. 10th Annual Academic and Health Policy Conference on
    Correctional Health, March 16-17, 2017. Atlanta GA

62. Elkington K, Spaulding A. Establishing feasibility of the JJ-health partnership approach to increasing
    HIV- testing of youth on probation. 10th Annual Academic and Health Policy Conference on
    Correctional Health, March 16-17, 2017. Atlanta GA

63. Lemon TL*, So M, Spaulding A. Lifetime Prevalence of Incarceration among U.S. Men by Race and
    Educational Level: Implications for Health? Society for Epidemiology Research 50, June 2017,
    Seattle WA.

                                                      Anne Spaulding, December 2019, Page 22 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 27 of 33



64. Taborda Vidarte C, Anderson E, Khan M, Phillips J, Spaulding A. Where is the US Hepatitis C
    Epidemic *Now*? Putting the "Pen" on the Map as Elimination Efforts Hunt for Remaining Cases.
    Infectious Disease Week 2017, October 4-8, 2017. San Diego CA

65. Sales J, Spaulding A, Elkington K, Wiley T, Becan J, Belenko S, DiClemente R, Knoght D, Oser C,
    Robertson A, Staples-Horne M. Leveraging partnerships between health agencies and the juvenile
    justice system to increase HIV testing of youth on probation: An uphill road to address rising HIV
    diagnoses in youth. American Public Health Association Annual Meeting and Expo, November 4-8,
    2017. Atlanta GA

66. J. Chhatwal, K. Li, T. He, M.S. Roberts, T. Ayer, S.S. Samur, J.J. Grefenstette, A.C. Spaulding.
    Hepatitis C Treatment as Prevention: Focusing on United States Prisons. EASL The Liver Congress.
    April 13-17, 2016. Barcelona Spain.

67. T. Ayer, C. Zhang, A. Bonifonte, A.C. Spaulding, J. Chhatwal. Prioritizing Hepatitis C Treatment in
    United States Prisons. 9th Academic & Health Policy Conference on Correctional Health. March 17-
    18 2016. Baltimore MD.

68. J. Chhatwal, K. Li, T. He. M.S. Roberts, T. Ayer, S. Samur, J. Grefenstette, A.C. Spaulding.
    Hepatitis C Treatment in United States Prisons Prevents Transmission and is Cost-Saving for the
    Society. AASLD The Liver Meeting. November 11-15, 2016. Boston MA.

69. A. Spaulding, K. Elkington. Establishing feasibility of the JJ-health partnership approach to
    increasing HIV- testing of youth on probation. 10th Academic & Health Policy Conference on
    Correctional Health. March 16-17, 2017. Atlanta GA.

70. *Vidarte CAT, *Anderson EJ, *Khan MA, Phillips JA, Spaulding AC. Where is the Us Hepatitis C
    Epidemic* now*? Putting the “pen” on the Map as Elimination Efforts Hunt for Remaining Cases.
    Infectious Disease Society of America Annual Conference, October 4-8, 2017, San Diego,CA
    Abstract available:Open forum infectious diseases; 2017: Oxford University Press US. p. S195-S.

71. J. Chhatwal, Q. Chen, T. Ayer, X. Wang, M.S. Roberts, F. Kanwal, A.C. Spaulding. Updated
    Prevalence of Hepatitis C in the United States: Results from a Simulation Model Including the non-
    NHANES population. AASLD The Liver Meeting. October 20-24, 2017. Washington DC.

72. A. Spaulding, Richard Dembo, Ralph DiClemente, Carl Leukefeld, Julie Krupa, Eve Rose. Juvenile
    Justice Agency Involvement in Substance Abuse Treatment: Lessons Learned from JJ-TRIALS. 11 th
    Academic and Health Policy Conference on Correctional Healthcare, March 22-23, 2018. Houston
    TX.

73. A. Spaulding, M. Adee, J. Chhatwal, R .Lawrence, W. von Oehsen. . Eliminating HCV transmission
    may require structural change in how prisons purchase medications. 11th Academic and Health Policy
    Conference on Correctional Healthcare. March 22-23, 2018. Houston TX.

74. P. Bedell, M. So, A. Spaulding, D. Morse, S. Kinner, W. Ferguson. Person-First Language for a New
    Era of Correctional Health Research: Words Matter When Promoting Health for All. 11th Academic
    and Health Policy Conference on Correctional Healthcare. March 22-23, 2018. Houston TX.

75. A. Spaulding, S. Thanthong-Knight, M. Adee, M.A. Ladd, T. Zhan, N. Nasir-Deen, J. Chhatwal.
    HepCorrections: An Upcoming Web-based Visualization of Hepatitis C in the Criminal Justice
    Population. 2018 National Conference on Correctional Healthcare. October 20-24, 2018. Las Vegas,
    NV.

                                                     Anne Spaulding, December 2019, Page 23 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 28 of 33



76. Spaulding A, Chhatwal J., Adee M, Simon MJ, von Oehsen W. Eliminating syphilis may require
    structural change in how jails purchase penicillin. 12th Academic and Health Policy Conference on
    Correctional Healthcare, March 21-22, 2019. Las Vegas, NV.


77. Spaulding AC, Adee MG*, Bowden CJ, Qi M*, MacGowan R, Margolis A, Hutchinson AB. Routine
    Rapid HIV Screening of Jail Entrants in Fulton Co. (GA, US) is Cost Saving. International
    Association of Providers of AIDS Care. June 2019. Miami FL



Invited Talks at National and International Professional Meetings (selected list)
        November 1998
               Panel participant (Lou Tripolli MD, moderator). Hepatitis C and Corrections. Panel
               discussion at the National Commission on Correctional Health Care. 22 nd Annual
               Conference. Long Beach, CA

        January 1999
               PA AIDS Education and Training Center. Philadelphia, PA
               Presentation with Douglas Dieterich MD. HIV and Hepatitis C
        June 1999
               National Meeting: Association of Physician Assistants. Atlanta, GA
               Topic: Infectious Diseases in Corrections

        June 1999
               National Commission on Correctional Health Care
               Special Session on Mental Health and Hepatitis C. Chicago, IL
               Luncheon Speaker. Mental Health Issues with HCV Treatment

        October 1999
               Current Strategies for the Management of HIV in Corrections
               Conference sponsored by Brown University and Yale University
               AIDS Programs. Workshop topic: Hepatitis C and HIV

        January 2000
               American Correctional Association/ American Correctional Health
               Service Association National Winter Conference. Phoenix, AZ.
               Topic: HIV and HCV Co-infection in Corrections

        March 2000
               National Institute of Drug Abuse/ National Development and Research
               Institutes. Bethesda, MD. Conference on Drug Abuse Treatment in the Correctional
               System. Integrating Infectious Disease Services Drug Treatment in Corrections

        May 2002
              Federal Bureau of Prisons Infection Control Conference, Atlanta, GA.
              Topic: “Smallpox in Correctional Facilities”

        August 2002
               “’Correctionalizing’ the NIH Hepatitis C Consensus Conference Statement”,
               Correctional Medical Institute Annual Conference, Baltimore, MD

        September 2002
                                                     Anne Spaulding, December 2019, Page 24 of 28
Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 29 of 33



         Invited Presentation at the Serious and Violent Offenders Re-Entry
         Conference, Department of Justice, Washington, DC. Topic: “Public Health is Public
         Safety”

 September 2003
       Keynote Speaker: Montana Public Health Association
       Kalispell, MT. Topic: “Correctional Hepatitis Management and Public Health”

 February 2005
        American Association of State and Territorial Health Officers
        Washington, DC. Topic “Infectious Disease Prevention in Prison Populations”

 October 2005
        Luncheon Speaker: Society of Correctional Physicians Annual Meeting
        Denver, CO. Topic: Is HBV Management in Prisons and Jails Necessary?


 November 2005
       New York State Department of Health. Addressing Hepatitis C in Prisons and Jails.
       November 1: Buffalo, NY. November 15: NYC, New York Academy of Medicine.

 February 2006
        HIV in Incarcerated Women Georgia Chapter, American Correctional Health
        Services Association. Cordele, GA
 February 2007
        HRSA’s Initiative on Enhancing Linkages to HIV Primary Care in Jail Settings. National
        Sheriff Association winter conference. Washington, DC

 June 2007
        Challenges Conducting Research to Benefit Those Moving Through Correctional
        Facilities. Crossroads II conference. Institute for Community Research. Hartford, CT

 September 2007
        Unique challenges of pandemic influenza for prisons. Oral presentation at Planning for
        Pandemic Influenza in Prison Settings conference, sponsored by RSPH, GA Division of
        Public Health, Medical College of GA, and GA Department of Corrections. Macon, GA

 January 2009
        Invited speaker for the 2009 Women’s Health Summit, Fulton County
        Human Services. Atlanta, GA

 July 2009
         Joint CDC-HRSA HIV Planning Committee Talk, Atlanta, GA

 September 2010
        Hepatitis C in Correctional Populations. Hepatitis Foundation Int’l
        Conference, Morehouse School of Medicine, Atlanta, GA

 May 2011
       HIV in Correctional Settings. Treatment as Prevention. NIH/UBC
       Sponsored Workshop. Vancouver, BC, Canada

 June 2011
                                              Anne Spaulding, December 2019, Page 25 of 28
Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 30 of 33



         Epidemiology of HIV in the United States’ Criminal Justice
         System.12th Annual Symposium on HIV. Albany Medical College, Albany, NY


 July 2011
         Hepatitis C in Correctional Populations. Hepatitis Foundation Int’l Conference, Chicago,
         IL


 April 2013
         EnhanceLink: A Legacy of Lessons Learned. NIH/UBC Sponsored Workshop
         Vancouver, BC, Canada

 May 2014
       HCV testing and treatment in U.S. correctional facilities. Invited Talk at symposium,
       “Treating and Defeating Hepatitis C in Rhode Island”. Brown University. Providence RI

 June 2014
        Innovations in Teaching Correctional Health. Invited presentation at “A Public Health
        Approach to Incarceration” Conference at Columbia University

 July 2014
         Developing a feasible strategy for prisons to test and cure hepatitis C. Invited Lecture,
         National Commission on Correctional Healthcare Medical Director Boot Camp. Denver
         CO

 October 2015
        How to write a peer-reviewed journal article. Invited Lecture, National Conference on
        Correctional Healthcare, Dallas Texas

 September 2016
        Spaulding A. Routine, Rapid HIV Testing in Jails. Keynote Talk at California Office of
        AIDS Yearly Meeting. San Diego CA.

 September 2016
        Spaulding A. Viral Hepatitis and HIV in the Prison System. HIV and Hepatitis
        Conference. Jackson Hole WY.

 October 2016
        Spaulding A. Showing Jail Counts: Impacting the HIV Epidemic in Your Community
        and Communicating to Public Health Partners that Your Program Matters. National
        Conference on Correctional Healthcare.

 December 2016
       Spaulding A. Linkages to the Continuum of Care among Women in the Criminal Justice System.
       Women and HIV. Inter‐CFAR Joint Symposium on HIV Research in Women.
       Birmingham, Alabama.

 April 2017
         Spaulding A. HCV Elimination for Jails and Prisons. A Problem of Execution. CDC
         Conference on HCV Elimination, Atlanta GA.

 November 2017
                                               Anne Spaulding, December 2019, Page 26 of 28
      Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 31 of 33



              Spaulding A. Managing HIV: Clinical and Ethical Perspectives. National Conference on
              Correctional Health Care, Chicago, IL.



       November 2017
             Spaulding A. Planning for Inevitable Infectious Disease Outbreaks. National Conference
             on Correctional Health Care, Chicago, IL.

       March 2018
              Spaulding A. von Oehsen W. Counting the Costs: Do we have a comprehensive strategy
              to fund hepatitis C treatment? National Hepatitis in Corrections Network Conference,
              Houston TX.

       March 2018
              Spaulding A. HCV Testing and Treatment in the Corrections Context. HHS Hepatitis C
              Medicaid Affinity Group Webinar.

        October 2018
              Spaulding AC. HIV 2018: Envisioning Improved Transitions to Community Treatment.
              Lunchtime Plenary Talk, National Conference on Correctional Healthcare (Conference of
              ~1,000). Las Vegas NV.

        November 2018
             Spaulding, A. HCV in the Criminal Justice System. American Association for the Study
             of Liver Diseases (AASLD) SIG Program: Navigating the Road to Elimination of HCV
             in the U.S., San Francisco, CA.

        March 2019
             Spaulding A. Hepatitis C in Corrections: Challenging the Status Quo. Plenary Address for
              the Academic and Health Policy Conference on Correctional Healthcare, Las Vegas NV.

        April 2019
               Spaulding AC. Breaking down Barriers to Effective HIV Treatment in Corrections as a
               Component of Ending the HIV Epidemic: A Plan for America. Lunchtime Plenary Talk,
               Spring Clinical Conference, National Commission on Correctional Healthcare. Nashville
               TN.

Invitations to Speak on Hepatitis C to State Correctional Systems:
        1999 Connecticut Department of Corrections
        1999 Massachusetts Department of Health/ Massachusetts DOC in attendance
        1999 Virginia Department of Corrections
        1999 Ohio Department of Corrections and Rehabilitative Services
                (National Institute of Justice Technical Assistance Grant)
        2000 New Hampshire Department of Corrections
        2002 Georgia Department of Corrections


Grand Rounds, Academic Presentations, Etc.
      1997
             Grand Rounds, Department of Emergency Medicine, Brown University. “Every Hernia
             an Incarcerated Hernia: Corrections and Emergency Medicine.” Providence, RI

                                                   Anne Spaulding, December 2019, Page 27 of 28
Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 32 of 33




 December 1997
       Grand Rounds, Department of Medicine, Brown University: “Current concepts in
       Correctional Medicine—update on STDs.” Providence, RI


 December 2005
       Morehouse School of Medicine. Public Health Leadership Seminars. “Health Care
       Delivery to Prisoners in the Georgia Department of Corrections System.” Atlanta, GA

 December 2005
       ID Rounds: “Should We Manage Hepatitis C in Prisons?” Emory University School of
       Medicine. Atlanta, GA

 January 2009
        Whole School Talk--RSPH. HIV among Correctional Populations. Atlanta, GA

 April 2009
         “Hepatitis C Management in the Georgia Community,” Emory Division of Infectious
         Disease Research Rounds

 September 2010
        “HIV in Jail Populations.” Infectious Disease Rounds, University of North Carolina,
        Chapel Hill

 January 2012
        “Jails as a Reservoir of HIV: Implications for control of community viral load.” Emory
        Division of Infectious Disease Research Rounds

 April 2015
         “Screening for Tuberculosis in Haitian Prisons: Transitioning to Use Data to
         Guide Interventions in Resource-constrained Settings--Health through Walls.”
         Emory Division of Infectious Disease Research Rounds.

 February 2019
        “Public Health Should Go to Jail.” Sponsored by Health Law Society and Criminal Law
        Society, Public Health Student Association. UNLV, Las Vegas Nevada.

 August 2019
        Hepatitis C: Corrections for Corrections. Talk to Division of Viral Hepatitis, Centers for
        Disease Control, Atlanta GA.




                                               Anne Spaulding, December 2019, Page 28 of 28
     Case 4:01-cv-01351-JST Document 3397-1 Filed 07/20/20 Page 33 of 33




 1 guidance by reserving space at each institution so that incarcerated persons could be readily

 2 isolated in the early phases of an outbreak to prevent the outbreak from spreading. I understand

 3 that this plan would result in less reserved space than the Receiver’s plan, which seems to require

 4 an excessive amount of reserved space at each prison based on an assumption that future outbreaks

 5 will look similar to the four very large outbreaks that have occurred so far.

 6         16.       I also believe that CDCR’s plan will allow CDCR greater flexibility in how it

 7 utilizes available space at each of the prisons. I believe it is in the State’s best interest to

 8 implement a quarantine and isolation plan that provides them with the utmost flexibility. The

 9 science surrounding COVID-19 is changing on a daily basis. We are constantly learning more

10 about this novel coronavirus, and as we learn more, CDCR officials need the flexibility to react to

11 the new science in real time. For instance, whereas the Centers for Disease Control and

12 Prevention (“CDC”) previously recommended that persons with laboratory-diagnosed COVID-19

13 be housed ideally in individual rooms, that guidance was changed on July 14, 2020, and the CDC

14 now recommends using one large space to cohort COVID-19-positive individuals for medical

15 isolation so as to conserve PPE and reduce the chance of cross-contamination within the facility.

16

17           I declare under penalty of perjury that I have read this document, and its contents are true

18 and correct to the best of my knowledge. Executed on July 19, 2020, in Decatur, Georgia.

19

20                                                                _________________________
                                                                  ANNE SPAULDING
21

22

23

24
                                                               Type text here
25

26
27

28
                                                            -5-
     Decl. Spaulding Supp. Defs.’ Response Pls.’ Proposed Order Re Quarantine and Isolation Space
                                                                                                    Case No. 01-1351 JST
